Eschweilbe, J.
Under the facts in this case I think plaintiff was clearly a passenger (Tarczek v. C. & N. W. R. Co. 162 Wis. 438, 441, 156 N. W. 473), and that it was properly a jury question to determine whether or not defendant was negligent in furnishing the place for such passenger to approach and board its cars. The evidence showed that he did appreciate the situation and did use some care to avoid danger, and the jury, not the court, should have said whether, in the light of all the surrounding circumstances, this was ordinary care. Spencer v. M. & P. du C. R. Co. 17 Wis. 487, 493; Munroe v. Pa. R. Co. 85 N. J. Law, 688, 90 Atl. 254, Ann. Cas. 1916A, 140; Richardson v. D. & M. R. Co. 176 Mich. 413, 423, 142 N. W. 832. I therefore dissent.